Exhibit 10.2

 

[STANDARD FORM OF OPTION AGREEMENT FOR EXECUTIVE OFFICERS

(FORM B)]

 

ALEXION PHARMACEUTICALS, INC.

2004 INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

AGREEMENT made as of this              day of             , 200  , by and
between Alexion Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
and              (the “Optionee”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Alexion Pharmaceuticals, Inc. 2004 Incentive Plan (the
“Plan”), the Company desires to grant to the Optionee, and the Optionee desires
to accept, an option to purchase shares of common stock, $.0001 par value, of
the Company (the “Common Stock”) upon the terms and conditions set forth in this
Agreement and the Plan. Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Plan.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant. The Company hereby grants to the Optionee an option to purchase
             shares of Common Stock on the terms and conditions set forth herein
(“Option”).

 

 



--------------------------------------------------------------------------------

This option to purchase shares of Common Stock is granted in connection with the
services rendered by the Optionee as an employee of the Company. This Option is
intended to be treated as an option which [is] [is not] an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
to the extent permissible by law.

 

2. Purchase Price. The purchase price of each share of Common Stock subject to
the Option (collectively, the “Option Shares”) shall be $            . The
purchase price of the Option Shares shall be paid at the time of exercise, as
provided in paragraph 3 hereof.

 

3. Exercise. Provided that the Optionee shall be in the employ or service (as an
officer, director, consultant or other independent contractor or otherwise) by
the Company or a subsidiary, the Option to purchase              shares of
Common Stock shall become exercisable, subject to acceleration of such vesting
as herein provided and as provided in that certain Employment Agreement between
the Company and Optionee, in accordance with the following schedule:

 

2



--------------------------------------------------------------------------------

Event Relating to Vesting    Number of Options Vested       

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 

If the Optionee performs services for the Company or a subsidiary in a capacity
other than as a director or employee, then, for purposes hereof, those services
will be deemed to be continuous until they are terminated, and they will be
deemed to be terminated at the time provided therefor in the consulting or other
agreement governing the performance of such services or, if there is no such
agreement, at the time the Company notifies the Optionee that it no longer
contemplates the utilization of such services. The options may be exercised in
whole or in part by delivering to the Secretary of the Company (a) a written
notice specifying the number of shares to be purchased, and (b) payment in full
of the exercise price, together with the amount, if any, deemed necessary by the
Company to enable it to satisfy any income tax withholding obligations with
respect to the exercise (unless other arrangements, acceptable to the Company,
are made for the satisfaction of such withholding obligations), or by delivering
to the Secretary of the Company other shares of Common Stock of the Company. The
exercise price shall be payable by bank or certified check, or by such other
method as the Board of Directors may in its sole discretion, determine;
provided, however, that in lieu of the foregoing, the Optionee may exercise the
Option, in whole or in part, by delivering to the Company shares of common stock
of the Company (in proper form for

 

3



--------------------------------------------------------------------------------

transfer and accompanied by all requisite stock transfer tax stamps or cash in
lieu thereof) then owned by the Optionee for at least six months and having a
fair market value equal to the cash exercise price applicable to that portion of
the Option being exercised by the delivery of such shares. The fair market value
of the shares delivered as consideration for the exercise of such Option shall
be determined as of the date immediately preceding the date upon which the
Option is exercised, or as may be required in order to comply with or to conform
to the requirements of any applicable laws or regulations. Restricted stock
(i.e., unregistered securities) shall be valued as if it were not subject to
restrictions on transfer or possibilities of forfeiture. If shares of restricted
stock are utilized as consideration for the exercise of an Option, the number of
shares issued upon the exercise of such Option equal to the number of shares of
restricted stock utilized as consideration therefore shall be subject to the
same restrictions as the restricted stock so utilized. In addition, in lieu of
payment of any such income tax withholding obligations, the Optionee shall have
the right to require the Company to retain and cancel a number of Option Shares
out of the Option Shares being purchased having a fair market value equal to the
amount of such income tax withholding obligations (or so much thereof as shall
not be paid by the Optionee in connection with such exercise).

 

4. Termination. The Option terminates at midnight on              and may not be
exercised under any circumstances thereafter.

 

 

4



--------------------------------------------------------------------------------

5. Riqhts as Stockholder. No shares of Common Stock shall be sold or delivered
hereunder until full payment for such shares has been made. The Optionee shall
have no rights as a stockholder with respect to any Option Shares until a stock
certificate for such shares is issued to him or her. Except as otherwise
provided herein, no adjustment shall be made for dividends or distributions of
other rights for which the record date is prior to the date such stock
certificate is issued.

 

6. Nontransferability. This Option is not assignable or transferable except by
will and/or the laws of descent and distribution, and is exercisable during the
Optionee’s lifetime only by the Optionee. If the Optionee shall die, his estate,
personal representative, or beneficiary shall have the right, subject to the
provisions of paragraph 4, to exercise the Option at any time during the
remainder of the term of the Option. Notwithstanding the foregoing provisions of
this Section 6, the Optionee may transfer all or a portion of the Option to: (i)
any of the Optionee’s “family members” (as defined in General Instruction A to
Form S-8 under the Securities Act of 1933, as amended)(“Family Members”); (ii) a
trust or trusts in which the Family Members have more than fifty percent (50%)
of the beneficial interest; (iii) a foundation or foundations in which the
Family Members and/or the Optionee control the management of assets; (iv) any
other entity or entities in which the Family Members and/or the Optionee own
more than fifty percent (50%) of the voting interests; or (v) subject to the
Optionee’s and the proposed transferee’s satisfaction of such terms and
conditions

 

5



--------------------------------------------------------------------------------

as the Committee, in its sole discretion, any transferee or transferees approved
by the Committee in writing prior to such transfer. At least thirty (30) days
prior to transferring any part of this Option, the Optionee shall provide the
Company with a written notice of transfer stating the proposed transferee’s
name, address and relationship to the Optionee and the amount and form of
consideration, if any, to be received by the Optionee pursuant to the proposed
transfer and such other information the Company may require in order to evaluate
the proposed transfer, including, if applicable, such evidence that the Company
deems necessary to establish that the transferee is a Family Member of the
Optionee. A transferee of this Option shall take and hold this Option subject to
the terms and conditions of this Agreement and the Plan. The Optionee hereby
acknowledges that, in the event the Optionee transfers this Option in whole or
in part, the Optionee shall remain responsible for the satisfaction of any tax
withholding obligations relating to the transfer or exercise of this Option and,
further acknowledges that, the transferee’s right to exercise any part of this
Option shall be subject to, and conditioned upon, the Optionee’s satisfaction of
any such withholding obligations.

 

7. Securities Restrictions. If the shares to be issued upon an exercise of the
option are not registered under the Securities Act of 1933, then, as a further
condition of the Company’s obligation to issue such shares, the Optionee may be
required to give a representation in writing that the Optionee is acquiring the
shares for his own account as an investment and not

 

6



--------------------------------------------------------------------------------

with a view to, or for sale in connection with, the distribution of such shares,
and the certificates representing such shares shall bear a legend to such effect
as the Company’s counsel shall deem necessary or desirable. The Option shall in
no event be exercisable and shares shall not be issued hereunder if, in the
opinion of counsel to the Company, such exercise and/or issuance would result in
a violation of federal or state securities laws.

 

8. Capital Changes, Reorganizations, etc.

 

(a) In case of any split-up or consolidation of shares or any like capital
adjustment, or the payment of a stock dividend which increases or decreases the
number of outstanding shares of Common Stock, appropriate adjustment shall be
made to the number of shares and the exercise price per share which may still be
purchased under this Agreement.

 

(b) In case of any capital reorganization or reclassification of the Common
Stock of the Company, or in case of any consolidation or merger of the Company
with or into any other corporation, or in case of any sale to another
corporation of the properties and assets of the Company as or substantially as
an entirety, then, and in each such case, the Optionee shall have the right to
receive upon the exercise hereof, at any time after the consummation of such
reorganization, reclassification, consolidation, merger or sale, the kind and
amount of shares of stock or other securities or property receivable upon such
reorganization, reclassification, consolidation, merger or sale by a holder of
the number of shares of Common Stock issuable upon exercise of

 

7



--------------------------------------------------------------------------------

this Option immediately prior to such reorganization, reclassification,
consolidation, merger or sale; and in any such case, if necessary, the
provisions set forth herein with respect to the rights and interests thereafter
of the Optionee hereunder shall be appropriately adjusted so as to be
applicable, as nearly as may reasonably be, to any shares of stock or other
securities or property thereafter receivable upon the exercise of this Option.
The above provisions of this paragraph 8 shall similarly apply to successive
reclassification and changes of the Common Stock and to successive
consolidations, mergers, sales or conveyances.

 

(c) In case the Company shall pay any stock dividend or make any distribution
other than a cash dividend to the holders of the Common Stock, or shall offer
for subscription to the holders of the Common Stock any additional shares of
Common Stock or any stock of any class of the Company or any other securities,
or in the case of any capital reorganization or reclassification of the capital
stock of the Company or a consolidation or merger of the Company with another
corporation, or the final dissolution, liquidation or winding up of the Company,
or a sale of all or substantially all its assets (whether voluntary or
involuntary); then in any one or more of said cases, the Company shall mail to
the Optionee at the address of the Optionee on the records of the Company, at
least ten days’ prior notice of the date on which the books of the Company shall
close (or a record shall be taken) for such stock dividend, distribution or
subscription rights, or such reorganization,

 

8



--------------------------------------------------------------------------------

reclassification, consolidation, merger, dissolution, liquidation, winding up or
sale shall take place, as the case may be. Such notice shall also specify the
date as of which shareholders of record shall be entitled to participate in such
dividend, distribution or subscription rights or to exchange their shares of
Common Stock for other securities or property pursuant to such reorganization,
reclassification, consolidation or merger, or to receive their respective
distributive shares in the event of such dissolution, liquidation, winding up or
sale, as the case may be. Such notice shall also set forth a statement of the
effect of such action (to the extent then known) on the exercise price and the
kind and amount of shares of capital stock and property receivable upon exercise
of this Option.

 

(d) Upon a merger (other than a merger of the Company in which the holders of
Common Stock immediately prior to the merger have the same proportionate
ownership of common stock in the surviving corporation immediately after the
merger), consolidation, sale of property or stock, separation, reorganization
(other than a mere reincorporation or the creation of a holding company) or
liquidation of the Company, as a result of which the stockholders of the Company
receive cash, stock or other property in exchange for or in connection with
their shares of Common Stock, the Optionee will be permitted to exercise all of
his outstanding Options, whether or not otherwise exercisable and
notwithstanding any waiting period otherwise prescribed. Notwithstanding the
preceding sentence, if, as part of any such exchange transaction, the
shareholders of the Company receive

 

9



--------------------------------------------------------------------------------

capital stock or rights to acquire capital stock of another corporation (or any
securities convertible into or exchangable for capital stock of another
corporation), the Board of Directors of the Company, or the Board of Directors
of any corporation assuming the obligations of the Company hereunder, shall
either (i) make appropriate provisions for the protection of this Option by the
substitution on an equitable basis of appropriate stock of the Company, or
appropriate stock of the merged, consolidated, or otherwise reorganized
corporation, provided only that such substitution of options complies with any
applicable requirements of the Internal Revenue Code of 1986 as amended (the
“Code”), or (ii) give written notice to the Optionee at least ten (10) days
prior to the later of (1) the date on which such merger, consolidation or
acquisition of assets or stock is expected to become effective or (2) the date
as of which a record will be taken to determine the holders of shares who shall
be entitled to exchange shares for securities or other property deliverable upon
such merger, consolidation or acquisition of assets or stock, that this Option,
which will become immediately exercisable whether or not otherwise exercisable
and notwithstanding any waiting period otherwise prescribed, must be exercised
(subject to consummation of such transaction) within 60 days of the date of such
notice or this Option will be terminated. In such event, the Optionee shall
receive, with respect to each share subject to this Option, an amount equal to
the excess of the fair market value of the shares and other property in
connection with such transaction over the exercise price of such Option; payable
in

 

10



--------------------------------------------------------------------------------

cash, in one or more of the kinds of property payable in such transaction, or in
a combination thereof, as the Board in its discretion shall determine. The
provisions contained in the preceding sentence shall be inapplicable to an
option granted within six (6) months before the occurrence of a transaction
described above if any class of any equity security of the Company (other than
an exempted security) is registered pursuant to Section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and if the Optionee is a
director or officer of the Company or a beneficial owner of the Company who is
described in Section 16(a) of the Exchange Act, unless such holder dies or
becomes disabled (within the meaning of Section 105(d) (4) of the Code) prior to
the expiration of such six-month period.

 

(e) In the event of any adjustment in the number of shares covered by any option
pursuant to the provisions hereof, any fractional shares resulting from such
adjustment will be disregarded and each such option will cover only the number
of full shares resulting from the adjustment.

 

(f) All adjustments under this paragraph 8 shall be made by the Board, and its
determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive.

 

9. Registration Rights.

 

If the Company grants registration rights with respect to Common Stock to any
person or entity superior to, or on terms more favorable than, those set forth
herein, such

 

11



--------------------------------------------------------------------------------

registration rights provisions shall be immediately incorporated into this Stock
Option Agreement. If language incorporated herein contradicts any previously
existing provision under this Section 9, or any other section of this Stock
Option Agreement, the new language so incorporated will take precedence and be
deemed controlling.

 

If the Company shall determine to register any of its securities, either for its
own account or the account of any other security holder or holders, the Company
will give to the Optionee written notice thereof and offer to include in such
registration (and any related qualification under blue sky laws or other
compliance), and in any underwriting involved therein, all the shares of Common
Stock (the “Option Shares”) issued upon the exercise of the Option specified in
a written request or requests, made by the Optionee within five days after
receipt of the written notice from the Company, except as set forth below. Such
written request may specify all or a part of any Optionee’s Option Shares.

 

If the registration of which the Company gives notice is for a registered public
offering involving an underwriting, the Company shall so advise the Optionee as
a part of the written notice. In such event the right of the Optionee to
registration shall be conditioned upon such holder’s participation in such
underwriting and the inclusion of the Optionee’s Option Shares in the
underwriting to the extent provided herein. The Optionee, proposing to
distribute his Option Shares through such underwriting, shall (together with the

 

12



--------------------------------------------------------------------------------

Company and the other shareholders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
representative of the underwriter or underwriters selected by the Company.
Notwithstanding the foregoing, if the representative of the underwriters advises
the Company that marketing factors require a limitation on the number of shares
to be underwritten, the representative may limit the number of Option Shares to
be included in the registration and underwriting. The Company shall so advise
the Optionee and the number of securities that are entitled to be included in
the registration and underwriting shall be allocated first to the Company for
securities being sold for its own account, then to the Optionee, then to other
shareholders exercising “piggy-back” registration rights pro rata in accordance
with the number of shares requested to be registered, and thereafter to
directors, officers and other participating management personnel of the Company
(except the Optionee with respect to the Option Shares).

 

The Optionee, to the extent that Option Shares are included in any registration,
shall furnish to the Company such information regarding the Optionee and the
distribution proposed by the Optionee as the Company may reasonably request in
writing and as shall be reasonably required, and shall otherwise cooperate with
the Company, in connection with any registration, qualification or compliance.

 

All registration expenses incurred in connection with any registration shall be
borne by the Company, except to the extent otherwise required by applicable
state “blue sky”

 

13



--------------------------------------------------------------------------------

regulations, and except that all Selling Expenses (as defined below) shall be
borne by the Optionee, pro rata on the basis of the number of Option Shares so
registered. The rights to cause the Company to register securities granted to
the Optionee by the Company may not be transferred or assigned by the Optionee.

 

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Option Shares and all fees and disbursements of
counsel for the Optionee.

 

The Company will indemnify the Optionee with respect to whom registration,
qualification or compliance has been effected hereunder against all claims,
losses, damages and liabilities (or actions, proceedings or settlements in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any prospectus, offering
circular or other document (including any related registration statement,
notification or the like) incident to any such registration, qualification or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act or
any rule or regulation thereunder applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration, qualification or compliance, and will reimburse the Optionee for
any legal and any other expenses reasonably incurred in connection with
investigating and defending or

 

14



--------------------------------------------------------------------------------

settling any such claim, loss, damage, liability or action, provided that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability or expense arises out of or is based on any untrue
statement or omission based upon written information furnished to the Company by
the Optionee and stated to be specifically for use therein.

 

The Optionee will, if Option Shares held by him are included in the securities
as to which such registration, qualification or compliance is being effected,
indemnify the Company, each of its directors and officers and each underwriter,
if any, of the Company’s securities covered by such a registration statement,
each person who controls the Company or such underwriter within the meaning of
the Securities Act and the rules and regulations thereunder, each other
shareholder and each of their officers, directors and partners, and each person
controlling such other shareholder, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement of a material fact contained in any such registration
statement, prospectus, offering circular or other document, or any omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Company and such
other shareholders, directors, officers partners, persons, underwriters, control
persons for any legal or any other expenses reasonably incurred in connection
with investigating or defending any such claim, loss, damage, liability or
action, in each case to the extent, but only to the

 

15



--------------------------------------------------------------------------------

extent, that such untrue statement or omission is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by the Optionee
which pertains to the Optionee and is stated to be specifically for use therein.

 

Each party entitled to indemnification hereunder (the “Indemnified Party”) shall
give notice to the party required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any claim
as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom,
provided that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld), and the
Indemnified Party may participate in such defense at such party’s expense, and
provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
hereunder. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish

 

16



--------------------------------------------------------------------------------

such information regarding itself or the claim in question as an Indemnifying
Party may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.

 

The Optionee will, if requested by the Company and an underwriter of securities
of the Company, not sell or otherwise transfer or dispose of any securities of
the Company held by him (other than Option Shares included in the registration
statement) during any period required by the underwriter following the effective
date of a registration statement of the Company filed under the Securities Act.
The Optionee will, if requested by the Company and the underwriter, enter into
an agreement in writing in a form satisfactory to the Company and such
underwriter to the foregoing effect. The Company may impose stop-transfer
instruction with respect to the securities subject to the foregoing restriction
until the end of said period.

 

10. Miscellaneous.

 

(a) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware. This agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and may not be
modified except by written instrument executed by the parties.

 

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

ALEXION PHARMACEUTICALS, INC. BY:         

Name:

   

Title:

            OPTIONEE

 

 

 

18